Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and between

ZOSANO, INC.

and

ZP HOLDINGS, INC.

October 31, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I DEFINITIONS      1   

Article II PURCHASE AND SALE OF COMMON STOCK

     3   

2.1

  Sale and Issuance of Common Stock      3   

2.2

  Closing      4   

Article III REPRESENTATIONS AND WARRANTIES OF BUYER

     4   

3.1

  Organization and Qualification      4   

3.2

  Authority Relative to this Agreement; Non-Contravention      4   

3.3

  No Conflicts      5   

3.4

  Purchase for Own Account      5   

3.5

  Disclosure of Information      5   

3.6

  Restricted Securities      5   

3.7

  Accredited Investor      6   

3.8

  No General Solicitation      6   

Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     6   

4.1

  Organization and Qualification      6   

4.2

  Authority Relative to this Agreement; Non-Contravention      7   

4.3

  No Conflicts      7   

4.4

  Capitalization      7   

4.5

  Validity of the Shares      8   

4.6

  Exchange Act Reports; Financial Statements      8   

4.7

  Litigation      9   

4.8

  No Brokers or Finders      9   

4.9

  Tax Matters      9   

4.10

  Contracts and Commitments      11   

4.11

  Affiliate Transactions      11   

4.12

  Compliance with Laws; Permits      11   

4.13

  Books and Records      12   

4.14

  Real Property      12   

4.15

  Insurance      12   

4.16

  No Undisclosed Liabilities      12   

4.17

  Environmental Matters      12   

4.18

  Absence of Certain Developments      12   

4.19

  Employee Benefit Plans      13   

4.20

  Employees      13   

4.21

  Proprietary Information and Inventions      13   

4.22

  Intellectual Property      14   

 

i



--------------------------------------------------------------------------------

4.23

  Investment Company      14   

4.24

  Foreign Corrupt Practices      14   

4.25

  No Integrated Offering      14   

4.26

  Application of Takeover Provisions      14   

4.27

  Information      15   

4.28

  Full Disclosure      15   

Article V ADDITIONAL COVENANTS AND AGREEMENTS

     15   

5.1

  Further Assurances; Governmental Filings      15   

5.2

  Expenses      15   

5.3

  Private Placement      15   

Article VI CONDITIONS

     16   

6.1

  Conditions to Obligation of the Company      16   

6.2

  Conditions to Obligation of Buyer      16   

Article VII GENERAL PROVISIONS

     18   

7.1

  Notices      18   

7.2

  No Survival      19   

7.3

  Interpretation      19   

7.4

  Severability      19   

7.5

  Amendment      20   

7.6

  Waiver      20   

7.7

  Miscellaneous      20   

7.8

  Counterparts; Facsimile Signatures      20   

7.9

  Third Party Beneficiaries      20   

7.10

  Governing Law      20   

7.11

  Jurisdiction; Service of Process      20   

7.12

  Waiver of Jury Trial      20   

7.13

  Disclosure in Schedules      21   

SCHEDULES

Schedule 4.4(b) — Holders of Company Common Stock

Schedule 4.8 — Brokers and Finders

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of
October 31, 2013, by and between Zosano, Inc., a Delaware corporation formerly
named Eco Planet Corp. (the “Company”), and ZP Holdings, Inc., a Delaware
corporation (“Buyer”).

In consideration of the representations, warranties and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act, as such regulation is in effect on the date
hereof.

“Amended and Restated Term Sheet” shall have the meaning set forth in
Section 2.1(b).

“Board of Directors” shall mean the board of directors of the entity specified.

“Closing” shall have the meaning set forth in Section 2.2.

“Closing Date” shall have the meaning set forth in Section 2.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company Charter Amendments” shall mean, collectively, the Amended and Restated
Certificate of Incorporation of the Company filed with the Secretary of State of
the State of Delaware on September 24, 2013, the Certificate of Amendment to
Amended and Restated Certificate of Incorporation of the Company filed with the
Secretary of State of the State of Delaware on October 1, 2013, the Certificate
of Amendment to Amended and Restated Certificate of Incorporation of the Company
filed with the Secretary of State of the State of Delaware on October 11, 2013,
and the Certificate of Amendment to Amended and Restated Certificate of
Incorporation of the Company filed with the Secretary of State of the State of
Delaware on October 17, 2013.

“Company Common Stock” shall have the meaning set forth in Section 2.1(a).

“Company Financial Statements” shall have the meaning set forth in
Section 4.6(c).

“Company Form S-1” shall have the meaning set forth in Section 4.6(a).

“Company Insiders” shall have the meaning set forth in Section 4.11.

“Company Latest Balance Sheet” shall have the meaning set forth in Section 4.16.



--------------------------------------------------------------------------------

“Company SEC Filings” shall have the meaning set forth in Section 4.6(a).

“Compensatory Plan” shall mean (i) any employment, consulting, noncompetition,
nondisclosure, nonsolicitation, severance, termination, pension, retirement,
supplemental retirement, excess benefit, profit sharing, bonus, incentive,
deferred compensation, retention, change in control or similar plan, program,
arrangement, agreement, policy or commitment, (ii) any compensatory equity
interest, stock option, restricted stock, deferred stock, performance stock,
stock appreciation, stock unit or other equity or equity-based plan, program,
arrangement, agreement, policy or commitment, (iii) any savings, life, health,
disability, accident, medical, dental, vision, cafeteria, insurance, flex
spending, adoption/dependent/employee assistance, tuition, vacation,
paid-time-off, other welfare fringe benefit or other employee compensation plan,
program, arrangement, agreement, policy or commitment, including any “employee
benefit plan” as defined in Section 3(3) of ERISA, and (iv) any trust, escrow,
funding, insurance or other agreement related to any of the foregoing, in each
case, to, under or with respect to which the Company has any actual or
contingent obligation or liability.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor law and the rules and regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any entity which is (or at any relevant time was),
with the Company, a member of a “controlled group of corporations,” under
“common control” with, or a member of an “affiliated service group,” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“Escrow Agreement No. 1” shall mean that certain Escrow Agreement dated as of
July 23, 2013 by and among the Company, Buyer and Anslow & Jaclin, LLP, as
escrow agent, as amended by Amendment No. 1 to Escrow Agreement dated as of
September 17, 2013 by and among the Company, Buyer and Szaferman Lakind
Blumstein & Blader, PC, as successor escrow agent.

“Escrow Agreement No. 2” shall mean that certain Escrow Agreement dated as of
October 21, 2013 by and among the Company, Buyer and Szaferman Lakind
Blumstein & Blader, PC, as escrow agent.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

“Final Deposit” shall have the meaning set forth in Section 2.1(b).

“GAAP” shall mean United States generally accepted accounting principles, as in
effect from time to time.

“Initial Deposit” shall have the meaning set forth in Section 2.1(b).

“Knowledge” shall mean, with respect to an individual, that such individual is
actually aware of a particular fact or other matter, with no obligation to
conduct any inquiry or other investigation to determine the accuracy of such
fact or other matter. A Person other than an individual shall be deemed to have
Knowledge of a particular fact or other matter if the officers,

 

2



--------------------------------------------------------------------------------

directors or other management personnel of such Person had Knowledge of such
fact or other matter.

“Material Adverse Effect” shall mean, with respect to an entity, a material
adverse effect on the business, operations, results of operations or financial
condition of such entity on a consolidated basis.

“Original Term Sheet” shall have the meaning set forth in Section 2.1(b).

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, governmental
authority or other entity.

“Purchase Price” shall have the meaning set forth in Section 2.1(a).

“Requisite Company Stockholder Vote” shall have the meaning set forth in
Section 4.2.

“Returns” shall have the meaning set forth in Section 4.9(a).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.

“Shares” shall have the meaning set forth in Section 2.1(a).

“Subsidiary” shall mean, with respect to any Person, (i) each corporation of
which such Person owns directly or indirectly fifty percent (50%) or more of the
voting securities and (ii) any other Person of which such Person owns at least a
majority voting interest, and shall, in each case, unless otherwise indicated,
be deemed to refer to both direct and indirect subsidiaries of such Person.

“Tax” or “Taxes” (and, with correlative meaning, “Taxable” and “Taxing”) shall
mean any federal, state, local or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, property or
windfall profits taxes, environmental taxes, customs duties, capital stock,
franchise, employees’ income withholding, foreign or domestic withholding,
social security, unemployment, disability, workers’ compensation,
employment-related insurance, real property, personal property, sales, use,
transfer, value added, alternative or add-on minimum or other governmental tax,
fee, assessment or charge of any kind whatsoever including any interest,
penalties or additions to any Tax or additional amounts in respect of the
foregoing.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

2.1 Sale and Issuance of Common Stock.

 

3



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions of this Agreement, Buyer agrees to
purchase at the Closing, and the Company agrees to sell and issue to Buyer at
the Closing, 10,016,973 shares of the common stock, $0.0001 par value per share,
of the Company (the “Company Common Stock”), for an aggregate purchase price of
$365,000 (the “Purchase Price”). The shares of Company Common Stock issued to
Buyer pursuant to this Agreement shall be referred to in this Agreement as the
“Shares.” At the Closing, the Company shall deliver to Buyer a certificate
representing the Shares against payment of the Purchase Price, in accordance
with Section 2.1(b).

(b) The Company and Buyer acknowledge and agree that the Company has,
(i) pursuant to the Term Sheet dated July 23, 2013 between the Company and
Buyer, as amended by Amendment No. 1 to Term Sheet dated as of September 17,
2013 between the Company and Buyer (as so amended, the “Original Term Sheet”),
paid the Company a cash deposit in respect of the Purchase Price in the amount
of $140,000 (the “Initial Deposit”), and (ii) pursuant to the Amended and
Restated Term Sheet dated October 21, 2013 between the Company and Buyer (the
“Amended and Restated Term Sheet”), paid the Company a cash deposit in respect
of the Purchase Price in the amount of $225,000 (the “Final Deposit”). The
Company and Buyer further acknowledge and agree that the Initial Deposit has
been released to the Company prior to the date of this Agreement pursuant to the
terms of Escrow Agreement No. 1 and shall be credited against the Purchase
Price, and that the Final Deposit will be released to the Company upon the
Closing pursuant to the terms of Escrow Agreement No. 2 and shall be credited
against the Purchase Price. Accordingly, and for the avoidance of doubt, Buyer’s
obligations to the Company in respect of the Purchase Price are hereby deemed
fully paid, discharged and satisfied, and Buyer shall not be obligated to pay
any additional amount to the Company in respect of the Purchase Price for the
Shares.

2.2 Closing. Subject to the provisions of Article VI, the closing of the
purchase and sale of the Shares (the “Closing”) shall take place or remotely via
the exchange of documents and signatures on the date of this Agreement, or at
such other time and/or place as the Company and Buyer mutually agree upon. As
used herein, the term “Closing Date” shall mean the date on which the Closing
occurs.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Company as follows:

3.1 Organization and Qualification. Buyer is, and on the Closing Date will be, a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has, and on the Closing Date will have, the
requisite corporate power to carry on its business as now conducted. Buyer is,
and on the Closing Date will be, licensed or qualified to do business in every
jurisdiction in which the nature of its business or its ownership of property
requires it to be licensed or qualified, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on Buyer.

3.2 Authority Relative to this Agreement; Non-Contravention. Buyer has the
requisite corporate power and authority to enter into this Agreement and to
carry out its

 

4



--------------------------------------------------------------------------------

obligations hereunder. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all necessary corporate proceedings on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and, assuming it is a
valid and binding obligation of the Company, constitutes a valid and binding
obligation of Buyer enforceable in accordance with its terms, except as
enforcement may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by bankruptcy, insolvency and similar
laws affecting creditors’ rights and remedies generally. No authorization,
consent or approval of, or filing with, any public body, court or authority is
necessary on the part of Buyer for the consummation by Buyer of the transactions
contemplated by this Agreement, except for such authorizations, consents,
approvals and filings as to which the failure to obtain or make the same would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
on Buyer, or adversely affect the consummation of the transactions contemplated
hereby.

3.3 No Conflicts. Buyer is not subject to, or obligated under, any provision of
(a) its certificate of incorporation or bylaws, (b) any agreement, arrangement
or understanding, (c) any license, franchise or permit or (d) any law,
regulation, order, judgment or decree, which would conflict with, be breached or
violated, or in respect of which a right of termination or acceleration or any
security interest, charge or encumbrance on any of its assets would be created,
by the execution, delivery or performance of this Agreement or the consummation
of the transactions contemplated hereby, other than any such conflicts,
breaches, violations, rights of termination or acceleration or security
interests, charges or encumbrances for which consents or waivers have been
obtained or which, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect on Buyer.

3.4 Purchase for Own Account. This Agreement is made with Buyer in reliance upon
Buyer’s representation to the Company, which by Buyer’s execution of this
Agreement Buyer hereby confirms, that the Shares to be acquired by Buyer will be
acquired for investment for Buyer’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that
Buyer has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, Buyer further
represents that Buyer does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. Buyer has not been formed for the specific purpose of acquiring the
Shares.

3.5 Disclosure of Information. Buyer has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the offering of the Shares with the Company’s management. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Article IV of this Agreement or the right of Buyer to rely thereon.

3.6 Restricted Securities. Buyer understands that the Shares have not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act. Buyer
understands that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Buyer must
hold the Shares indefinitely unless they are registered with the SEC and

 

5



--------------------------------------------------------------------------------

qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Shares will not be transferable
except (1) pursuant to an effective registration statement under the Securities
Act or (2) upon receipt by the Company of a written opinion of counsel for the
holder reasonably satisfactory to the Company to the effect that the proposed
transfer is exempt from the registration requirements of the Securities Act and
applicable state securities laws. Buyer acknowledges that the Company has no
obligation to register or qualify the Shares for resale. Buyer further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of Buyer’s control,
and which the Company is under no obligation and may not be able to satisfy.
Buyer understands that restrictive legends shall be placed on all certificates
representing the Shares, substantially as follows:

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE
“SECURITIES LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
PROVISIONS OF THE SECURITIES LAWS.”

3.7 Accredited Investor. Buyer is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

3.8 No General Solicitation. Neither Buyer nor any of its officers, directors,
employees, agents or stockholders has either directly or indirectly, including
through a broker or finder, engaged in any general solicitation or published any
advertisement in connection with the offer and sale of the Shares.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Buyer as follows:

4.1 Organization and Qualification. The Company is, and on the Closing Date will
be, a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has, and on the Closing Date will have,
the requisite corporate power to carry on its business as now conducted. The
copies of the certificate of incorporation and bylaws of the Company that have
been made available to Buyer on or prior to the date of this Agreement are
correct and complete copies of such documents as in effect as of the date
hereof, and shall be in effect on the Closing Date. The Company is, and on the
Closing Date will be, licensed or

 

6



--------------------------------------------------------------------------------

qualified to do business in every jurisdiction in which the nature of its
business or its ownership of property requires it to be licensed or qualified,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on the Company, individually or in the aggregate.

4.2 Authority Relative to this Agreement; Non-Contravention. The Company has the
requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the Board of Directors of the
Company and by the affirmative vote of the holders of a majority of the issued
and outstanding shares of Company Common Stock (the “Requisite Company
Stockholder Vote”), and no other corporate proceedings on the part of the
Company are necessary to authorize the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, or will otherwise
be sought by the Company. This Agreement has been duly executed and delivered by
the Company and, assuming it is a valid and binding obligation of Buyer,
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms, except as enforcement may be limited by general
principles of equity, whether applied in a court of law or a court of equity,
and by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally. Except for approvals under applicable Blue Sky laws and the
filing of Form D with the SEC, no authorization, consent or approval of, or
filing with, any public body, court or authority is necessary on the part of the
Company for the consummation by the Company of the transactions contemplated by
this Agreement, except for such authorizations, consents, approvals and filings
as to which the failure to obtain or make the same would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company or
adversely affect the consummation of the transactions contemplated hereby.

4.3 No Conflicts. The Company is not subject to, or obligated under, any
provision of (a) its certificate of incorporation or bylaws, (b) any agreement,
arrangement or understanding, (c) any license, franchise or permit, or
(d) subject to obtaining the approvals referred to in Section 4.2, any law,
regulation, order, judgment or decree which would conflict with, be breached or
violated, or in respect of which a right of termination or acceleration or any
security interest, charge or encumbrance on any of their respective assets would
be created, by the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby, other than any such
conflicts, breaches, violations, rights of termination or acceleration or
security interests, charges or encumbrances which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on the Company.

4.4 Capitalization.

(a) As of the date hereof, the Company is, and as of immediately prior to the
Closing will be, authorized to issue 195,000,000 shares of Company Common Stock
and 5,000,000 shares of preferred stock, $0.0001 par value per share, of which
10,027 shares of Company Common Stock and no shares of preferred stock are and
will be issued and outstanding. The issued and outstanding shares of capital
stock of the Company are, and at the Closing will be, duly authorized, validly
issued, fully paid and nonassessable, not issued in violation of any preemptive
rights or any applicable law, and free from any restrictions on

 

7



--------------------------------------------------------------------------------

transfer (other than restrictions under the Securities Act or state securities
laws) or any option, lien, pledge, security interest, encumbrance, restriction
or charge of any kind. Other than the Company Common Stock, the Company does not
have, and at the Closing will not have, any other securities, including equity
securities, securities containing any equity features or debt securities,
authorized, issued or outstanding. The Company has not at any time granted any
stock options, restricted stock, restricted stock units, phantom stock,
performance stock or other compensatory equity or equity-linked awards. There
are no commitments, obligations, agreements or other rights or arrangements
existing which provide for the sale or issuance of capital stock by the Company
and there are no rights, subscriptions, warrants, options, conversion rights or
agreements of any kind outstanding to purchase or otherwise acquire from the
Company any shares of capital stock or other securities of the Company of any
kind, and there will not be any of the foregoing prior to or at the Closing.
There are, and at the Closing there will be, no arrangements, commitments,
agreements or other obligations (contingent or otherwise) which may require the
Company to repurchase or otherwise acquire any shares of its capital stock.

(b) Schedule 4.4(b) contains a list, certified by the Company’s transfer agent
and registrar, of the names of the owners of record as of the date of this
Agreement of all issued and outstanding shares of Company Common Stock and the
number of shares of Company Common Stock each of them holds.

(c) The Company does not have any Subsidiaries. The Company does not own, and is
not party to any contract to acquire, any equity securities or other securities
of any Person or any direct or indirect equity or ownership interest in any
other Person. The Company is not a party to, and, to the Company’s Knowledge,
there do not exist, any voting trusts, proxies, or other contracts with respect
to the voting of shares of capital stock of the Company.

4.5 Validity of the Shares. The Shares, when issued, sold and delivered to Buyer
pursuant to and in accordance with the terms and for the consideration set forth
in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and free of preemptive rights and liens, claims or encumbrances or
any kind whatsoever, other than restrictions on transfer under applicable state
and federal securities laws. Assuming the accuracy of the representations of
Buyer in Article III and subject to the filing of Form D with the SEC pursuant
to Regulation D of the Securities Act and filings pursuant to applicable state
securities laws, the Shares will be issued in compliance with all applicable
federal and state securities laws.

4.6 Exchange Act Reports; Financial Statements.

(a) The Company has never filed a registration statement under the Exchange Act
and has never registered any class of equity security under the Exchange Act.
Since the filing of the Company’s Registration Statement on Form S-1 on May 2,
2012 (the “Company Form S-1”), the Company has timely filed all reports, forms
and documents that it was required to file with the SEC pursuant to the Exchange
Act (such reports, forms and documents, together with the Company Form S-1 and
any reports, forms and documents voluntarily filed by the Company with the SEC
under the Exchange Act since the date of the Company Form S-1, the “Company SEC
Filings”). As of their respective filing dates (or if amended or superseded by a
subsequent filing prior to the date of this Agreement, on the date of such
amending or

 

8



--------------------------------------------------------------------------------

superseding filing), each of the Company SEC Filings (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (ii) complied as to
form in all material respects with the Exchange Act and the applicable rules and
regulations of the SEC promulgated thereunder.

(b) The Company has timely filed (or has been deemed to have timely filed
pursuant to Rule 12b-25 under the Exchange Act) and made publicly available on
the SEC’s EDGAR system, and Buyer may rely upon, all certifications and
statements required by (i) Rule 13a-14 or Rule 15d-14 under the Exchange Act and
(ii) Section 906 of the Sarbanes Oxley Act of 2002 with respect to any documents
filed with the SEC. Since the most recent filing of such certifications and
statements, there have been no significant changes in the Company’s internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act), or in other factors that could significantly affect its
disclosure controls and procedures.

(c) The financial statements (including footnotes thereto) included in or
incorporated by reference into the Company SEC Filings (the “Company Financial
Statements”) were complete and correct in all material respects as of their
respective filing dates, complied as to form in all material respects with the
Exchange Act and the applicable accounting requirements, rules and regulations
of the SEC promulgated thereunder as of their respective dates and have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as otherwise noted therein). The Company Financial
Statements fairly present the financial condition of the Company as of the dates
thereof and the results of operations, cash flows and stockholders’ equity of
the Company for the periods referred to therein (subject, in the case of
unaudited Company Financial Statements, to normal recurring year-end
adjustments). There has been no change in the Company’s accounting policies
except as described in the notes to the Company Financial Statements.

4.7 Litigation. There are no actions, suits, proceedings, orders or
investigations pending or, to the Knowledge of the Company, threatened against
the Company or any of the Company’s officers, directors or employees,
individually or in the aggregate, at law or in equity, or before or by any
federal, state or other governmental department, court, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, to the Knowledge of
the Company, there is no reasonable basis for any proceeding, claim, action or
governmental investigation directly or indirectly involving the Company or any
of the Company’s officers, directors or employees, individually or in the
aggregate. The Company is not a party to any order, judgment or decree issued by
any federal, state or other governmental department, court, commission, board,
bureau, agency or instrumentality, domestic or foreign.

4.8 No Brokers or Finders. Except as set forth on Schedule 4.8, none of the
Company or any of its officers, directors, employees or Affiliates has employed
any broker, finder, investment banker or investment advisor or Person performing
a similar function, or incurred or will incur any liability for brokerage
commissions, finders’ fees, investment advisory fees or similar compensation, in
connection with the transactions contemplated by this Agreement.

4.9 Tax Matters.

 

9



--------------------------------------------------------------------------------

(a)  (i) The Company has timely filed (or has had timely filed on its behalf)
all returns, declarations, reports, estimates, information returns, and
statements, including any schedules and amendments to such documents, required
to be filed by it in respect of any Taxes (“Returns”); (ii) all such Returns are
complete and accurate in all material respects; (iii) the Company has timely
paid (or has had timely paid on its behalf) all Taxes required to have been paid
by it (whether or not shown on any Return); (iv) the Company has established on
the Company Latest Balance Sheet, in accordance with GAAP, reserves that are
adequate for the payment of any Taxes not yet paid; and (v) the Company has
complied with all applicable laws, rules and regulations relating to the
collection or withholding of Taxes from third parties (including employees) and
the payment thereof (including withholding of Taxes under Sections 1441 and 1442
of the Code, or similar provisions under any foreign laws).

(b) There are no liens for Taxes upon any assets of the Company, except
statutory liens for current Taxes not yet due.

(c) No deficiency for any Taxes has been asserted, assessed or proposed against
the Company that has not been finally resolved. No waiver, extension or
comparable consent given by the Company regarding the application of the statute
of limitations with respect to any Taxes or Returns is outstanding, nor is any
request for any such waiver or consent pending. There is no pending or
threatened Tax audit or other administrative proceeding or court proceeding with
regard to any Taxes or Returns, nor is any such Tax audit or other proceeding
pending, nor has there been any notice to the Company by any Taxing authority
regarding any such Tax audit or other proceeding, or, to the Knowledge of the
Company, is any such Tax audit or other proceeding threatened with regard to any
Taxes or Returns. The Company does not expect the assessment of any additional
Taxes of the Company for any period prior to the date hereof and has no
Knowledge of any unresolved questions, claims or disputes concerning the
liability for Taxes of the Company which would exceed the estimated reserves
established on its books and records.

(d) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, either alone or in combination with any
other event (whether contingent or otherwise), will result in any “parachute
payment” under Section 280G of the Code (or any corresponding provision of
state, local, or foreign Tax law).

(e) There is no contract, agreement, plan or arrangement to which the Company is
a party which requires the Company to pay a Tax gross-up, equalization or
reimbursement payment to any Person, including with respect to any Tax-related
payments under Section 409A of the Code or Section 280G of the Code.

(f) The Company is not liable for Taxes of any other Person under Treasury
Regulations section 1.1502-6 or any similar provision of state, local or foreign
Tax law, as a transferee or successor, by Contract or otherwise. The Company is
not a party to any Tax sharing, allocation or indemnification agreement. The
Company has not agreed, nor is the Company required, as a result of a change in
method of accounting or otherwise, to include any adjustment under Section 481
of the Code (or any corresponding provision of state, local or foreign law) in
Taxable income. The Company will not be required to include any item of income
in Taxable income for any Taxable period (or portion thereof) ending after the
Closing

 

10



--------------------------------------------------------------------------------

Date as a result of any (i) prepaid amount received on or prior to the Closing
Date or (ii) “closing agreement” described in Section 7121 of the Code (or any
similar or corresponding provision of any other Tax law). No claim has ever been
made by a Taxing authority in a jurisdiction where the Company does not file a
Return that the Company is subject to Tax imposed by that jurisdiction. There
are no advance rulings in respect of any Tax pending or issued by any Taxing
authority with respect to any Taxes of the Company.

(g) The Company has not been a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.

(h) The Company has not requested any extension of time within which to file any
Return, which return has not since been filed.

4.10 Contracts and Commitments. Except as contemplated herein, the Company is
not a party to any contract, agreement, arrangement or other understanding,
whether written or oral, which is currently in effect, and which relates to the
Company or its business.

4.11 Affiliate Transactions. No officer, director or employee of the Company, or
any member of the immediate family of any such officer, director or employee, or
any entity in which any of such persons owns any beneficial interest (other than
any publicly-held corporation whose stock is traded on a national securities
exchange or in an over-the-counter market and less than one percent (1%) of the
stock of which is beneficially owned by any of such persons) (collectively
“Company Insiders”), has any agreement with the Company or any interest in any
property, real, personal or mixed, tangible or intangible, used in or pertaining
to the business of the Company. The Company is not indebted to any Company
Insider for any amounts and no Company Insider is indebted to the Company for
any amounts. No Company Insider has any direct or indirect interest in any
competitor, supplier or customer of the Company or in any Person from whom or to
whom the Company leases any property, or in any other Person with whom the
Company transacts business of any nature. For purposes of this Section 4.11, the
members of the immediate family of an officer, director or employee shall
consist of the spouse, parents, children or siblings of such officer, director
or employee.

4.12 Compliance with Laws; Permits.

(a) The Company and its officers, directors, agents and employees have complied
in all material respects with all applicable laws, regulations and other
requirements, including federal, state, local and foreign laws, ordinances,
rules, regulations and other requirements, including those pertaining to equal
employment opportunity, employee retirement, affirmative action and other hiring
practices, occupational safety and health, workers’ compensation, unemployment
and building and zoning codes, and no claims have been filed against the Company
or any of its officers, directors, agents or employees, and the Company has not
received any notice, alleging a violation of any such laws, regulations or other
requirements. The Company is not relying on any exemption from or deferral of
any such applicable law, regulation or other requirement that would not be
available to Buyer after it acquires the Company’s properties, assets and
business.

 

11



--------------------------------------------------------------------------------

(b) The Company has no licenses, permits or certificates from federal, state,
local or foreign authorities (including federal and state agencies regulating
occupational health and safety), and none are necessary or material to its
operations and business.

4.13 Books and Records. The books of account, minute books, stock record books
and other records of the Company, complete copies of which have been made
available to Buyer, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company. At the Closing, all
of the Company’s records will be in the possession of the Company or its
counsel.

4.14 Real Property. The Company does not own, lease or use any real property.

4.15 Insurance. The Company does not own or maintain any insurance policies.

4.16 No Undisclosed Liabilities . Except as reflected in the unaudited balance
sheet of the Company as of June 30, 2013 included in the Company’s Quarterly
Report on Form 10-Q for the quarterly period ended on such date (the “Company
Latest Balance Sheet”), the Company has no liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise) including any liabilities which
have arisen after the date of the Company Latest Balance Sheet in the ordinary
course of business or liabilities to its directors, officers and employees.

4.17 Environmental Matters. None of the operations of the Company involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270, or any state, local or foreign
equivalent.

4.18 Absence of Certain Developments. Except as disclosed in the Company SEC
Filings or as otherwise contemplated by this Agreement, since the date of the
Company Latest Balance Sheet, the Company has conducted its business only in the
ordinary course consistent with past practice and there has not occurred or been
entered into, as the case may be: (i) any event having a Material Adverse Effect
on the Company, (ii) any event that would reasonably be expected to prevent or
materially delay the performance of the Company’s obligations pursuant to this
Agreement, (iii) any material change by the Company in its accounting methods,
principles or practices, (iv) any declaration, setting aside or payment of any
dividend or distribution in respect of the shares of capital stock of the
Company or any redemption, purchase or other acquisition of any of the Company’s
securities, other than the special dividend referred to in Section 6.2(g),
(v) any increase in the compensation or benefits payable or to become payable to
any officers or directors of the Company or establishment or modification of any
Compensatory Plan, (vi) any issuance, grant or sale of any stock, options,
warrants, notes, bonds or other securities, or entry into any agreement with
respect thereto by the Company, (vii) any amendment to the certificate of
incorporation or bylaws of the Company, other than the Company Charter
Amendments, (viii) any (w) capital expenditures by the Company, (x) purchase,
sale, assignment or transfer of any material assets by the Company,
(y) mortgage, pledge or existence of any lien, encumbrance or charge on any
material assets or properties, tangible or intangible, of the Company, except
for liens for Taxes not yet due, or (z) cancellation, compromise, release or
waiver by the Company of any rights of material value or any material debts or
claims, (ix) any incurrence by the Company of any material liability (absolute
or

 

12



--------------------------------------------------------------------------------

contingent), except for current liabilities and obligations incurred in the
ordinary course of business consistent with past practice (which liabilities are
not material, individually or in the aggregate, and will have been paid,
discharged and satisfied at or prior to the Closing), (x) damage, destruction or
similar loss, whether or not covered by insurance, materially affecting the
business or properties of the Company, (xi) entry by the Company into any
agreement, contract, lease or license, other than the Original Term Sheet,
Escrow Agreement No. 1, the Amended and Restated Term Sheet and Escrow Agreement
No. 2, (xii) any acceleration, termination, modification or cancellation of any
agreement, contract, lease or license to which the Company is a party or by
which any of them is bound, (xiii) entry by the Company into any loan or other
transaction with any officers, directors or employees of the Company, (xiv) any
charitable or other capital contribution by the Company or pledge therefore,
(xv) entry by the Company into any transaction of a material nature or (xvi) any
negotiation or agreement by the Company to do any of the things described in the
preceding clauses (i) through (xv).

4.19 Employee Benefit Plans.

(a) The Company does not sponsor, maintain or have any obligation or liability
under, or has not at any time sponsored, maintained or had any obligation or
liability under, any Compensatory Plan. Without limiting the generality of the
foregoing, neither the Company nor any ERISA Affiliate sponsors, maintains or
has any obligation or liability under, or has sponsored, maintained or had any
obligation or liability under, any (i) “multiemployer plan” (within the meaning
of Section 3(37) of ERISA), or (ii) single employer plan or other pension plan
subject to Title IV or Section 302 of ERISA or Section 412 of the Code. The
Company and its ERISA Affiliates are in compliance in all material respects with
the applicable requirements of Section 4980B of the Code and any similar state
law.

(b) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement shall, individually or in the
aggregate, (i) result in any payment becoming due to any officer, employee,
consultant or director of the Company, (ii) increase or modify any benefits
otherwise payable by the Company to any officer, employee, consultant or
director of the Company or (iii) result in the acceleration of time of payment
or vesting of any such benefits.

4.20 Employees. Except as disclosed in the Company SEC Filings, the Company does
not have any employees and does not have any obligation or liability to any
current or former officer, director, employee or Affiliate of the Company for
wages, accrued vacation or otherwise. Each individual providing services to the
Company has been properly classified as an employee or a non-employee service
provider with respect to the Company for all purposes under applicable law. No
current or former employee, consultant or director of the Company owes any
indebtedness to the Company or any of its Affiliates. The Company is not, and
has never been, a party to any collective bargaining or similar agreement, and
there are no labor unions or other organizations representing, purporting to
represent or, to the Knowledge of the Company, attempting to represent, any
employee of the Company.

4.21 Proprietary Information and Inventions. No current employee of or
consultant to the Company is party to either a non-disclosure and inventions
assignment agreement or an

 

13



--------------------------------------------------------------------------------

alternative employment agreement with the Company containing comparable
non-disclosure and inventions assignment provisions.

4.22 Intellectual Property.

(a) The Company does not own or license the right to use any patents,
copyrights, trademarks, know-how or software.

(b) The Company is not infringing upon the intellectual property or proprietary
rights of any Person. There are no claims pending or, to the Company’s
Knowledge, threatened alleging that the Company is currently infringing upon,
using in an unauthorized manner or violating the intellectual property or
proprietary rights of any Person.

(c) The Company is not, nor will it be as a result of the execution and delivery
of this Agreement or the performance of its obligations hereunder, in breach of
any license, sublicense or other agreement or contract relating to intellectual
property or proprietary rights that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect on the Company.

4.23 Investment Company. The Company is not as of the date of this Agreement,
nor upon the Closing will be, an “investment company,” a company controlled by
an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.

4.24 Foreign Corrupt Practices. None of the Company or any director, officer or,
to the knowledge of the Company, agent, employee or other Person acting on
behalf of the Company, has, in the course of its actions for, or on behalf of,
the Company: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made other unlawful payment to any foreign or domestic
government official or employee.

4.25 No Integrated Offering. Neither the Company nor any Affiliates of the
Company, nor any Person acting on the behalf of any of the foregoing, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to purchase any security, under circumstances that would require
registration under the Securities Act of any of the Shares issuable to Buyer
pursuant to this Agreement or cause such offering of Shares to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable shareholder approval requirements of any authority.

4.26 Application of Takeover Provisions. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, or other similar takeover,
anti-takeover, moratorium, fair price, interested shareholder or similar
provision under the certificate of incorporation of the Company or the laws of
the State of Delaware with respect to the Company’s issuance and sale of the
Shares to Buyer hereunder. The Company has never adopted any shareholder rights
plan

 

14



--------------------------------------------------------------------------------

or similar arrangement relating to accumulations of beneficial ownership of
Company Common Stock or a change in control of the Company.

4.27 Information. All of the information provided by, or on behalf of, the
Company regarding the Company or any of its officers, directors, employees,
agents or other representatives, to Buyer or its representatives for purposes
of, or otherwise in connection with, the preparation of any filings to be made
with the SEC and any other governmental authority in connection with the
consummation of the transactions contemplated hereby is accurate and complete in
all material respects.

4.28 Full Disclosure. The representations and warranties of the Company
contained in this Agreement (and in any schedule, exhibit, certificate or other
instrument to be delivered under this Agreement) are true and correct in all
material respects, and such representations and warranties do not omit any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There is no fact
of which the Company has Knowledge that has not been disclosed to Buyer pursuant
to this Agreement, including the schedules hereto, all taken together as a
whole, which has had or would reasonably be expected to have a Material Adverse
Effect on the Company or materially adversely affect the ability of the Company
to consummate in a timely manner the transactions contemplated hereby.

ARTICLE V

ADDITIONAL COVENANTS AND AGREEMENTS

5.1 Further Assurances; Governmental Filings. At any time or from time to time
after the Closing, each of the parties hereto shall, at the expense of the party
making such request, execute and deliver such other documents and instruments,
provide such materials and information and take such other actions as may
reasonably be necessary, proper or advisable, to the extent permitted by law, to
fulfill its obligations under this Agreement. Each party will use all reasonable
efforts and will cooperate with the other party in the preparation and filing,
as soon as practicable, of all filings, applications or other documents required
under applicable laws, including the Exchange Act, to consummate, or otherwise
in connection with, the transactions contemplated by this Agreement, including
the filing with the SEC of a Form 8-K.

5.2 Expenses. Except as otherwise provided in this Agreement, all reasonable and
documented costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses. Without limiting the generality of the foregoing, any such costs and
expenses incurred by the Company that remain unpaid as of the Closing, including
any liability for brokerage commissions, finders’ fees, investment advisory fees
or similar compensation in connection with the transactions contemplated by this
Agreement, shall be paid by the Company using the proceeds from the sale of the
Shares hereunder.

5.3 Private Placement. Each of Buyer and the Company shall take all necessary
action on its part such that the issuance of the Shares to Buyer hereunder
constitutes a valid “private placement” under the Securities Act.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS

6.1 Conditions to Obligation of the Company. The obligation of the Company to
issue and sell the Shares to Buyer at the Closing are subject to the fulfillment
or waiver at or prior to the Closing of the following conditions:

(a) Representations and Compliance. The representations and warranties of Buyer
contained in this Agreement shall be accurate as of the Closing in all respects
(in the case of any representation or warranty containing any materiality
qualification) and in all material respects (in the case of any representation
or warranty not containing any materiality qualification), except for
representations and warranties made as of a specific date, which shall be
accurate as of such date. Buyer shall in all material respects have performed
each obligation and agreement and complied with each covenant to be performed
and complied with by it hereunder at or prior to the Closing.

(b) Officers’ Certificate. Buyer shall have furnished to the Company a
certificate of the President of Buyer, dated as of the Closing Date, in which
such officer certifies that, to the best of his Knowledge, the conditions set
forth in Section 6.1(a) have been fulfilled.

(c) Secretary’s Certificate. Buyer shall have furnished to the Company
(i) copies of the text of the resolutions by which the corporate action on the
part of Buyer necessary to approve this Agreement and the transactions
contemplated hereby were taken, (ii) a certificate dated as of the Closing Date
executed on behalf of Buyer by its corporate secretary or one of its assistant
corporate secretaries certifying to the Company (x) that such copies are true,
correct and complete copies of such resolutions and that such resolutions were
duly adopted and have not been amended or rescinded, and (y) the signature and
office of each officer of Buyer executing this Agreement or any other agreement,
certificate or other instrument executed pursuant hereto by Buyer, and (iii) a
certificate from the Secretary of State of the State of Delaware evidencing the
good standing of Buyer in such jurisdiction dated as of a recent date prior to
the Closing Date.

(d) Consents and Approvals. Buyer shall have obtained all consents and approvals
necessary to purchase the Shares pursuant to this Agreement, in order that
Buyer’s purchase of the Shares hereunder not constitute a breach or violation
of, or result in a right of termination or acceleration of, or the creation of
any encumbrance on any of Buyer’s assets pursuant to the provisions of, any
agreement, arrangement or undertaking of or affecting Buyer or any license,
franchise or permit of or affecting Buyer.

6.2 Conditions to Obligation of Buyer. The obligation of Buyer to purchase the
Shares at the Closing is subject to the fulfillment or waiver at or prior to the
Closing of the following conditions:

(a) Representations and Compliance. The representations and warranties of the
Company contained in this Agreement shall be accurate as of the Closing in all
respects (in the case of any representation or warranty containing any
materiality qualification) and in all material respects (in the case of any
representation or warranty not containing any materiality

 

16



--------------------------------------------------------------------------------

qualification), except for representations and warranties made as of a specific
date, which shall be accurate as of such date. The Company shall in all material
respects have performed each obligation and agreement and complied with each
covenant to be performed and complied with by it hereunder at or prior to the
Closing.

(b) Officers’ Certificate. The Company shall have furnished to Buyer a
certificate of the President of the Company, dated as of the Closing Date, in
which such officer certifies that, to the best of his Knowledge, the conditions
set forth in Section 6.2(a) have been fulfilled.

(c) Secretary’s Certificate. The Company shall have furnished to Buyer
(i) copies of the text of the resolutions by which the corporate action on the
part of the Company necessary to approve this Agreement and the transactions
contemplated hereby, and the election of the directors and officers of the
Company to serve following the Closing Date (as set forth in Section 6.2(e)),
were taken, (ii) a certificate dated as of the Closing Date executed on behalf
the Company by its corporate secretary certifying to Buyer (x) that such copies
are true, correct and complete copies of such resolutions and that such
resolutions were duly adopted and have not been amended or rescinded, and
(y) the signature and office of each officer of the Company executing this
Agreement or any other agreement, certificate or other instrument executed
pursuant hereto, (iii) a copy of the certificate of incorporation, as amended,
of the Company, certified by the Secretary of State of the State of Delaware,
and (iv) a certificate from the Secretary of State of the State of Delaware
evidencing the good standing of the Company in such jurisdiction dated as of a
recent date prior to the Closing Date.

(d) Consents and Approvals. The Company shall have obtained all consents and
approvals necessary to consummate the transactions contemplated by this
Agreement, in order that the transactions contemplated hereby not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or the creation of any encumbrance on any of the Company’s assets pursuant to
the provisions of, any agreement, arrangement or undertaking of or affecting the
Company or any license, franchise or permit of or affecting the Company.

(e) Directors and Officers.

(i) The Board of Directors of the Company shall have taken the following
actions, in compliance with applicable law, to be effective upon the Closing:
(x) elected to the Board of Directors of the Company the persons who are the
directors of Buyer, assigned to such classes as designated by Buyer; and
(y) appointed as the officers of the Company those persons who are the officers
of Buyer, or, in either case with regard to the foregoing clauses (x) and (y),
such other persons designated by Buyer. Subject to applicable law, the Company
shall have taken all action reasonably requested by Buyer, but consistent with
the certificate of incorporation and bylaws of the Company, that is reasonably
necessary to effect any such election or appointment of the designees of Buyer
to the Company’s Board of Directors.

(ii) Each of the officers and directors of the Company immediately prior to the
Closing shall have delivered duly executed resignations from their positions
with the Company effective upon the Closing.

 

17



--------------------------------------------------------------------------------

(iii) For the avoidance of doubt, the provisions of this Section 6.2(e) are in
addition to and shall not limit any rights which Buyer may have as a holder or
beneficial owner of shares of capital stock of the Company as a matter of law
with respect to the election of directors or otherwise. The newly-appointed
directors and officers of the Company shall hold office for the term specified
in, and subject to the provisions contained in, the certificate of incorporation
and bylaws of the Company and applicable law.

(f) Company Liabilities. The Company shall have no liabilities.

(g) Special Dividend. The Company shall have declared a cash dividend on the
shares of Company Common Stock as of a record date prior to the Closing Date in
an aggregate amount equal to the Purchase Price less the amount of all of the
Company’s liabilities as of the Closing (it being acknowledged and agreed by the
Company and Buyer that the payment of such dividend will occur as promptly as
practicable following the Closing).

(h) Company Charter Amendments. The Company Charter Amendments shall continue to
be in full force and effect as of the Closing.

(i) FIRPTA Certificate. The Company shall have delivered to Buyer a certificate,
duly executed and acknowledged, in form and substance reasonably satisfactory to
Buyer and in accordance with the provisions of Treasury Regulations
Section 1.1445-2(b)(2), certifying that the transactions contemplated by this
Agreement are exempt from withholding under Section 1445 of the Code.

ARTICLE VII

GENERAL PROVISIONS

7.1 Notices. All notices and other communications hereunder shall be in writing
and shall be sufficiently given if made by hand delivery, by facsimile, by
nationally recognized overnight delivery service for next business day delivery,
or by registered or certified mail (return receipt requested), in each case with
delivery charges prepaid, to the parties at the following addresses (or at such
other address for a party as shall be specified by it by like notice):

 

  If to Buyer:   

ZP Holdings, Inc.

34790 Ardentech Court

Fremont, CA 94555

Facsimile: (510) 952-4632

Attn: President and CEO

  with a copy to:   

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Facsimile: (617) 832-7000

Attn: Jeffrey Quillen, Esq.

 

18



--------------------------------------------------------------------------------

  If to the Company:   

Zosano, Inc.

93 South Jackson St., #34786

Seattle, WA 98104-2818

Facsimile: (866) 885-5653

E-mail: info@eco-p.org

Attn: Elka Yaron

  with a copy to:   

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road, Second Floor

Lawrenceville, NJ 08648

Facsimile: (609) 557-0969

E-mail: gjaclin@szaferman.com

Attn: Gregg Jaclin, Esq.

All such notices and other communications shall be deemed to have been duly
given as follows: (i) if delivered by hand, when received; (ii) if delivered by
registered or certified mail (return receipt requested), when receipt
acknowledged; or (iii) if via facsimile, on the day of transmission or, if that
day is not a business day, on the next business day; and (iv) if delivered by a
recognized overnight delivery service, on the next business day delivery after
being timely delivered by the sender to such recognized overnight delivery
service.

7.2 No Survival. None of the representations, warranties, covenants and other
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, including any rights arising out of any breach of any such
representations, warranties, covenants or other agreements, shall survive the
Closing, except for this Article VII and those covenants and agreements herein
that by their terms apply or are to be performed in whole or in part after the
Closing.

7.3 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to Sections and
Articles of this Agreement unless otherwise stated. Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words of like
import, unless the context requires otherwise, refer to this Agreement
(including the Schedules hereto). Unless the context otherwise requires, the
words “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are followed by such words or words of
similar impart. As used in this Agreement, the masculine, feminine and neuter
genders shall be deemed to include the others if the context requires.

7.4 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.

 

19



--------------------------------------------------------------------------------

7.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing approved by the parties to this Agreement and signed on
behalf of each of the parties hereto.

7.6 Waiver. Any party hereto may (a) extend the time for the performance of any
of the obligations or other acts of the other party hereto or (b) waive
compliance with any of the agreements of the other party or with any conditions
to its own obligations, in each case only to the extent such obligations,
agreements and conditions are intended for its benefit. Any such extension or
waiver shall only be effective if made in writing and duly executed by the party
giving such extension or waiver.

7.7 Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein, including Escrow Agreement No. 1 and Escrow
Agreement No. 2): (a) constitutes the entire agreement, and supersedes all other
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof; and (b) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
but shall not be assignable by any party hereto without the prior written
consent of the other parties hereto.

7.8 Counterparts; Facsimile Signatures. This Agreement may be executed in two or
more counterparts, all of which together shall constitute a single agreement.
This Agreement and any documents relating to it may be executed and transmitted
to any other party by facsimile or email of a PDF, which facsimile or PDF shall
be deemed to be, and utilized in all respects as, an original, wet-inked
document.

7.9 Third Party Beneficiaries. Each party hereto intends that this Agreement,
except as expressly provided herein, shall not benefit or create any right or
cause of action in or on behalf of any person other than the parties hereto.

7.10 Governing Law. This Agreement is governed by the internal laws of the State
of Delaware without regard to such State’s principles of conflicts of laws that
would defer to the substantive laws of another jurisdiction.

7.11 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must, to the extent such courts will accept such jurisdiction, be brought
against any of the parties in the courts of the State of Delaware, or, if it has
or can acquire jurisdiction, in the United States District Court for the
District of Delaware, and each of the parties consents to the jurisdiction of
those courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any such
action or proceeding may be served by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 7.1. Nothing in this Section 7.11, however,
affects the right of any party to serve legal process in any other manner
permitted by law.

7.12 Waiver of Jury Trial. Each party hereby waives its rights to a jury trial
of any claim or cause of action based upon or arising out of this Agreement, the
Shares or the subject matter hereof. The scope of this waiver is intended to be
all-encompassing of any and all

 

20



--------------------------------------------------------------------------------

disputes that may be filed in any court and that relate to the subject matter of
this transaction, including contract claims, tort claims, breach of duty claims,
and all other common law and statutory claims. Each party hereto hereby
represents and warrants that such party has reviewed this waiver with its legal
counsel, and that such party knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel.

7.13 Disclosure in Schedules. For purposes of this Agreement, with respect to
any matter that is clearly disclosed on any Schedule hereto with respect to any
Section hereof in such a way as to make its relevance to the information called
for by another Section hereof or any other Schedule, as the case may be,
reasonably apparent, such matter shall be deemed to have been disclosed in
response to such other Section or Schedule, notwithstanding the omission of any
appropriate cross-reference thereto; provided, however, that each of the Company
and Buyer hereby covenants to make a good faith diligent effort to make all
appropriate cross-references within and to any and all Sections of this
Agreement and Schedules hereto.

[Remainder of Page Left Intentionally Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.

 

ZP HOLDINGS, INC. By:   /s/ Vikram Lamba  

Name: Vikram Lamba

Title: President and Chief Executive Officer

 

ZOSANO, INC. By:   /s/ Elka Yaron  

Name: Elka Yaron

Title: President and Chief Executive Officer

Signature Page to Stock Purchase Agreement